Los hechos están expresados en la opinión.
El 'Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Aguadilla, en mayo 19, 1916, Antonio Díaz Hernández presentó una solicitud pidiendo ser nombrado tutor de tres menores de edad, a saber, un sobrino y dos sobrinas suyas. La petición también expone que dichos tres menores tienen'una hermana mayor, Guadalupe Díaz, de veinte y dos años, pero que por razón de ser mujer, residir en el campo y ser de instrucción muy limitada, no quiso, ni le era posible asumir la tutela de sus tres hermanos menores. En vista de esto, y sin que se hiciera a dicha Guadalupe Díaz una notificación en forma, la Corte de Distrito de Aguadilla nom-bró como tutor a Antonio Díaz Hernández. En julio 5, 1916, dicha Guadalupe Díaz presentó una petición a la Corte de Dis-trito de Aguadilla, exponiendo, entre otras cosas, su deseo de ser nombrada tutora, que ella no fué notificada de la solicitud de dicho Antonio Díaz Hernández, y pidió que el nombramiento hecho fuera revocado y ella nombrada en su lugar.
Hubo un juicio, se practicaron pruebas y se dictó reso-lución, habiendo la corte rehusado revocar el nombramiento, fundándose para ello en que la Guadalupe Díaz no había ale-gado para la remoción ninguno de los motivos consignados en el artículo 266 del Código Civil y por apreciar que el bienestar de los menores exige que éstos continúen bajo la, tutela de su tío. . - ■
*544El artículo 266 del Código Civil presupone un nombra-miento, en forma legal, después de haberse hecho debida noti-ficación. El mismo no tiene aplicación a un caso en que no ha sido notificada la persona con derecho a preferencia en el nom-bramiento. Ni importa el que la solicitud de la apelante tenga en su forma algunas de las características de una petición de remoción hecha por virtud de dicho artículo 266. La solicitud era muy clara al establecer la falta de notificación y al pedir que el nombramiento fuera revocado.
Nos inclinamos a convenir con la corte inferior en que la prueba demuestra que los intereses de los menores estarían mejor protegidos con la continuación de Antonio Díaz Her-nández como tutor, pero aun cuando Guadalupe Díaz tuvo al-gunas entrevistas con Antonio Díaz, estamos satisfechos de que ella no renunció, directa ni indirectamente, su derecho a ser nombrada.
El artículo 248 del Código Civil determina el orden que ha de seguirse en el nombramiento, y la hermana mayor es pre-ferida a falta de ascendientes, cuando ella no tenga ninguna de las causas de incapacidad a que se refiere el artículo 265 de dicho código. La ley es terminante.
De todos modos, de existir alguna objeción a la hermana, la misma debió haberse hecho formalmente. Ella tenía de-recho a ser oída en primer término. Aunque pueden hacerse todavía objeciones a su nombramiento de acuerdo con el ar-tículo 265, el nombramiento de Antonio Díaz Hernández debe ser revocado por indebido, especialmente por no haber sido notificada la apelante.
La resolución apelada debe ser revocada.
Revocada la resolución apelada y devuelto él caso para ulteriores procedimientos no in-consistentes' con la opinión.
Jueces -concurrentes: Sres. Presidente Hernández y Aso-ciados deh Toro, Aldrey y Hutchison.